
	
		III
		110th CONGRESS
		1st Session
		S. RES. 166
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2007
			Mr. Casey (for himself
			 and Mr. Specter) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the lifetime achievement of
		  the Reverend Leon H. Sullivan.
	
	
		Whereas the late Reverend Leon H. Sullivan dedicated his
			 life to alleviating the plight of the poor and the disadvantaged in America and
			 worldwide;
		Whereas Reverend Sullivan received numerous honors and
			 awards during his lifetime, including recognition by LIFE magazine in 1963 as
			 one of the 100 outstanding young adults in America, the Presidential Medal of
			 Freedom in 1992, and the Eleanor Roosevelt Award for Human Rights in
			 1999;
		Whereas, having dedicated 37 years of his ministerial
			 vocation to the historic Zion Baptist Church of Philadelphia, Reverend
			 Sullivan’s leadership and innovation led to the creation of one of the largest
			 congregations in the Nation during his time;
		Whereas, in 1966, as part of his 10–36 Plan to encourage
			 individuals to invest in the economic future of their communities, Reverend
			 Sullivan founded the Leon H. Sullivan Charitable Trusts and the Progress
			 Investment Associates, through which numerous economic development and social
			 services programs have been developed and funded;
		Whereas, in 1963, in response to a lack of job
			 opportunities in Philadelphia, Pennsylvania, Reverend Sullivan led more than
			 400 ministers in a successful boycott that opened up more than 4,000 jobs for
			 African-Americans;
		Whereas Reverend Sullivan met the need for job training by
			 establishing the Opportunities Industrialization Center, which has grown to
			 more than 75 training centers throughout the Nation;
		Whereas, recognizing the need to take his struggle to
			 alleviate the plight of the poor abroad, in 1969 Reverend Sullivan established
			 Opportunities Industrialization Centers International, which has grown to more
			 than 40 centers in 16 African nations, Poland, and the Philippines;
		Whereas, when Reverend Sullivan saw the need to create a
			 broader array of programs in Africa, he established the International
			 Foundation for Education and Self-Help, which has conducted numerous
			 initiatives, including Schools for Africa, fellowship programs, and innovative
			 teacher and banker training programs since 1988;
		Whereas, in 2001, the Leon H. Sullivan Foundation was
			 established posthumously to support Reverend Sullivan's life's mission through
			 the work of his many established organizations;
		Whereas the Leon H. Sullivan Foundation presents the
			 biennial Leon H. Sullivan Summits in Africa, which have provided a forum for
			 leaders of African nations together with more than 18,000 African-Americans and
			 Friends of Africa to interact with their counterparts and produce programs to
			 meet the needs of the poor and disadvantaged in African nations;
		Whereas, in 1977, Reverend Sullivan helped to promulgate
			 the Sullivan Principles, a code of conduct for human rights and equal
			 opportunity for companies operating in South Africa, and the Sullivan
			 Principles helped end apartheid in South Africa;
		Whereas Reverend Sullivan expanded on the Sullivan
			 Principles in 1999, by creating the Global Sullivan Principles, which encourage
			 corporate social responsibility and promote global human rights and political,
			 economic, and social justice;
		Whereas more than 250 governments, corporations, and
			 universities on 5 continents have endorsed the Global Sullivan Principles since
			 their initiation;
		Whereas 10 African heads of state endorsed the Global
			 Sullivan Principles at the Leon H. Sullivan Summit in Abuja, Nigeria, in July
			 2006; and
		Whereas plans for the 8th Leon H. Sullivan Summit in
			 Tanzania in 2008 include broader regional endorsement of the Global Sullivan
			 Principles among African nations: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 life of the Reverend Leon H. Sullivan;
			(2)salutes the
			 positive impact of the Reverend Sullivan’s achievements domestically and
			 internationally; and
			(3)encourages the
			 continued pursuit of Reverend Sullivan’s mission to help the poor and
			 disenfranchised around the world.
			
